DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 12 is unclear. It is unclear what further method step is set forth. The claim fails to set forth any additional steps or gerunds.
The scope of claim 16 is are unclear. It is unclear what further method step is set forth. The claim fails to set forth any additional steps or gerunds.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites duplicate subject matter of the location of the arrhythmia source which is set forth in the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-15, and 17-21 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Desai (US 5,433,198).
Desai discloses a method for determining a location of an arrhythmia source of a cardiac arrhythmia (col. 7, lines 9-16) comprising introducing into a body of a patient (col. 6, lines 17-22) a catheter (70) containing an array of electrodes (col. 7, lines 17-19); positioning the catheter such that at least a first and second electrodes from the array of electrodes contact cardiovascular tissue in the body (col. 7, lines 17-19); determining a location of the first and second electrodes relative to the body of the patient; obtaining recordings of electrical activity from the cardiovascular tissue through the first and second electrodes (col. 7, lines 20-22 and 35-39 ); processing the recordings to obtain arrival times at the first and second electrodes of an electrical impulse emanating from the arrhythmia source (col. 7, lines 22-26); and computing a location of the arrhythmia source based on the locations of the first and second electrodes and the arrival times (col. 7, lines 26-34).
With respect to claim 2, Desai discloses displaying the computed location of the arrhythmia source on a display (col. 7, lines 29-34).
With respect to claims 3 and 7, Desai discloses using X-ray when determining the location (col. 5, lines 61 to col. 6, line 10).
With respect to claim 4, Desai discloses wherein the catheter contains markers (112-115) configured to identify the first and second electrodes when determining the location (Figs. 2A-2C).
With respect to claims 5-6, Desai discloses wherein the array of electrodes comprises a central electrode (111) and a plurality of electrodes (112-115) located on deployable wings (122) surrounding the central electrode (Figs. 2A-2B).
With respect to claim 8, Desai discloses comprising determining a position and orientation of a simulated model of the array of electrodes (col. 11, line 58 to col. 12, line 7; Fig. 6B).
With respect to claim 9, Desai discloses computing an orientation of a tissue plane of the cardiac tissue on which at least the first and second electrodes rest (col. 9, line 43 to col. 10, line 9; Fig. 5).
With respect to claim 10, Desai discloses wherein the location of the arrhythmia source is computed in the tissue plane (col. 10, lines 3-9; Fig. 5).
With respect to claim 11, Desai discloses computing a scalar or a two-dimensional vector representation of the conduction velocity of an electrical impulse emanating from the arrhythmia source (col. 10, lines 10 to col. 11, line 58; Fig. 6A).
With respect to claim 13, Desai discloses a method of treating cardiac arrhythmia comprising introducing into a body of a patient (col. 6, lines 17-22) a catheter (70) containing an array of electrodes (col. 7, lines 17-19), at least one of the array of electrodes being an ablation electrode configured to ablate biological tissue (col. 13, lines 52-60); positioning the catheter such that at least a plurality of electrodes from the array of electrodes contact cardiovascular tissue in the body (col. 7, lines 17-19); determining a location of the plurality of electrodes relative to the body of the patient; obtaining recordings of electrical activity from the cardiovascular tissue through the plurality of electrodes (col. 7, lines 20-22 and 35-39 ); processing the recordings to obtain arrival times at the plurality of electrodes of an electrical impulse emanating from the arrhythmia source (col. 7, lines 22-26); computing a location of the arrhythmia source based on the locations of the plurality of electrodes and the arrival times (col. 7, lines 26-34); repositioning the catheter such that the ablation electrode is adjacent to the computed location of the arrhythmia source (col. 13, lines 52-54); and ablating the arrhythmia source using the ablation electrode (col. 13, lines 54-60).
With respect to claim 14, Desai discloses comprising, when computing the location, computing a distance of the ablation electrode to the arrhythmia source; and when repositioning the catheter, using the computed distance to position the ablation electrode adjacent to the arrhythmia source (col. 11, lines 1-4).
With respect to claim 15, Desai discloses comprising iterating determining, obtaining, processing, computing, and repositioning until the computed distance of the ablation electrode to the arrhythmia source indicates that the ablation electrode is adjacent to the arrhythmia source (col. 9, line 43 to col. 12, line 7).
With respect to claims 17-18, Desai discloses delivering radiofrequency energy (col. 14, line 32).
With respect to claim 19, Desai discloses a method for determining a location of an arrhythmia source of a cardiac arrhythmia (col. 7, lines 9-16) comprising introducing into a body of a patient (col. 6, lines 17-22) a catheter (70) containing an array of electrodes (col. 7, lines 17-19); positioning the catheter such that at least a plurality of electrodes from the array of electrodes contact cardiovascular tissue in the body (col. 7, lines 17-19); determining a location of the plurality of electrodes relative to the body of the patient; obtaining recordings of electrical activity from the cardiovascular tissue through the plurality of electrodes (col. 7, lines 20-22 and 35-39 ); processing the recordings to obtain one or more electrical measures (col. 7, lines 22-26); and computing a location of the arrhythmia source based on the locations of the plurality of electrodes and the one or more electrical measures (col. 7, lines 26-34).
With respect to claim 20, Desai discloses wherein the electrical measure are at least one of arrival times at the plurality of electrodes of the electrical impulse emanating from the arrhythmia source, electrical impedances, and amplitudes of electrical signals (col. 7, lines 22-34).
With respect to claim 21, Desai discloses displaying the computed location of the arrhythmia source on a display (56; col. 13, lines 11-14; Fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Desai (US 5,433,198) in view of Harlev et al. (US 2012/0184865).
Desai discloses the subject matter substantially as claimed except for using electroanatomic images when determining the location. However, Harlev et al. teaches it is well known to produce electroanatomic maps of the heart ([0004]). Therefore, it would have been obvious to one of ordinary skill in the art to have used electroanatomic images as electroanatomic imaging is well known and a substitution of one anatomic image for another is well within the skill level of one of ordinary skill in the art.
Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Desai (US 5,433,198) in view of Ben-Haim et al. (US 6,574,492).
Desai discloses the subject matter substantially as claimed except for wherein the catheter includes an irrigation tube, and the ablation electrode is configured to be irrigated with irrigation fluid from the irrigation tube. However, Ben-Haim et al. teaches in the same field of endeavor an ablation electrode comprising an irrigation tube (333) configured for irrigation (col. 30, lines 5-15). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Desai with an irrigation tube as taught by Ben-Haim et al. as it is well known to provide irrigation to the electrode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793